Citation Nr: 1403996	
Decision Date: 01/29/14    Archive Date: 02/10/14

DOCKET NO.  12-27 913	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an initial compensable rating prior to May 8, 2012 for chloracne.

2.  Entitlement to an initial disability rating greater than 10 percent from May 8, 2012 for chloracne.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1971 to November 1972.  The appellant in this matter is the custodian of the Veteran.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO), in Lincoln, Nebraska, which granted service connection for chloracne and awarded a noncompensable disability rating effective July 6, 2006 (the date of the Veteran's claim for service connection), and a 10 percent disability rating effective May 8, 2012.  The Veteran appeals those disability ratings.

A total disability rating based on individual unemployability was granted in September 2008; that issue will not be considered further.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


FINDINGS OF FACT

1.  From July 6, 2006, the date of the Veteran's claim, the Veteran's chloracne was manifested by a superficial chloracne with occasional deep cysts that covered less than 40 percent of the Veteran's face and neck and superficial chloracne in the scalp, shoulders, arms, upper chest, and upper back without disfigurement.

2.  From May 8, 2012, the Veteran's chloracne was manifested by a superficial chloracne with occasional deep cysts that covered less than 40 percent of the Veteran's face and neck and superficial chloracne in the scalp, shoulders, arms, upper chest, and upper back without disfigurement.





CONCLUSIONS OF LAW

1.  The criteria for a 10 percent disability rating for chloracne, from July 6, 2006 to May 8, 2012, are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7829 (2013).

2.  The criteria for a disability rating in excess of 10 percent for chloracne, from May 8, 2012, are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7829 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 

The appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial and will not be discussed.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

The Veteran's service treatment records, VA medical treatment records, VA examination reports have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  In a June 2009 VA medical center treatment note, the Veteran is shown to report that he was worried about a Social Security evaluation, which suggests that records may be available regarding a claim with the Social Security Administration.  Significantly, however, the June 2009 treatment note indicates that the Veteran was to discuss his psychiatric symptoms to that agency, indicating that the Veteran's Social Security claim was unrelated to his chloracne.  The Veteran has not indicated that he is in receipt of Social Security benefits that are in any way related to his chloracne.  

VA has an obligation to secure Social Security Administration records if there is a reasonable possibility that the records would help to substantiate the Veteran's claim.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  The duty to assist is limited to specifically identified documents that by their nature would be facially relevant and material to the claim and there is no duty to conduct a fishing expedition.  Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992).  Under the circumstances of this case, a remand to request Social Security Administration records would serve no useful purpose and is not required.  

In his July 2012 notice of disagreement, the Veteran's representative suggested that the Veteran's VA examinations were inadequate.  The representative did not specify, and the Board has not found, any flaws in any examination report.  The Board finds that the VA examinations are adequate because, as shown below, they were based upon consideration of the Veteran's pertinent medical history and his lay assertions and current complaints.  Accordingly, the Board is able to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 556 U.S. 129 (2009). 

Laws and Regulations

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589   (1991). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27   (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Factual Background and Analysis

A June 2005 VA medical center treatment note reported that the Veteran's skin had many papules with clusters on the anterior chest and even distribution on the posterior chest and flanks.  There was a light tan skin change on the lower abdomen and fine papules were noted.  An April 2008 psychiatry note shows that the Veteran reported a residual skin rash since service.  Examination of the skin revealed multiple erythematous patches and plaques with silvery scales on the left popliteal fossa skin.  Maculopapular rash on the right lower quadrant were non-tender and pruritic.  A dermatology consult was noted for possible porphyria cutanea tarda on the abdomen and legs.  Another April 2008 treatment note reported that the scalp had numerous .5 centimeter diameter red crusted lesions.  There was a maculopapular rash in the light lower quadrant and around the right knee.  A macular rash with silvery scales in the left lower leg was noted.  It was noted that the Veteran's rash on the right lower quadrant looked like porphyria tarda cutanea which could be caused by Agent Orange or any damage to the liver.  It was further noted that the Veteran appeared to have a psoriatic rash on the left lower leg.  

In a November 2010 VA medical center treatment note the Veteran was found to report a sporadic rash on his legs.  A February 2011 treatment note noted that the Veteran reported that he had been told that his skin problems may be associated with Agent Orange.  

The Veteran was afforded a VA examination in February 2011.  The VA examiner stated that the Veteran had very minimal reddening about the medial aspect of the left knee.  The examiner noted that herbicide exposure did not cause the rash shown on the left knee.  The examiner noted that acne was visible about the scalp, face, neck, upper back and both arms.  The examiner stated that the Veteran had likely typical findings of chloracne that appeared to be very longstanding.  The Veteran complained of itching which was helped by Diphenhydramine and the Veteran stated that in the past he had used a cream for his leg rashes.  

The examiner stated that he could not find any evidence that herbicide exposure caused onchychomicosis of the nails or his skin issues on the knees, which was likely an eczematous dermatitis, but that the Veteran did have typical chloracne lesions.  The examiner described 50 percent of the exposed skin surface area affected and 20 to 40 percent of the entire body surface area affected.

The Veteran was examined again in May 2012.  The VA examiner noted longstanding chloracne changes about the face, scalp, neck, shoulders, upper chest and back and arms.  

Physical examination revealed no scarring or disfigurement and no benign or malignant skin neoplasms.  There were no systematic manifestations due to skin disease and the Veteran had not been treated with oral or topical medications in the past year.  There were no debilitating or non-debilitating episodes in the past twelve months due to urticaria, primary cutaneous vasculitis, erythema multiforme, or toxic epidermal necryolysis.  

The examiner described chloracne which affected less than 40 percent of the face and the neck.  The examiner noted that the Veteran had occasional inflamed cysts about the beard once a week which resolved on their own.  The examiner reported that the Veteran's skin condition did not impact his ability to work.  

The examiner concluded that the Veteran's chloracne appeared to be superficial, with occasional deep cysts noted about the beard intermittently, none were noted on examination.  There were no deep cysts noted on examination but they had been present in the recent past.  There were occasional inflamed nodules noted by the Veteran which affected less than 40 percent of the face and neck.  Chloracne which involved the scalp, shoulders, arms, upper chest and upper back, was found to be superficial.  There were no characteristics of disfigurement of the Veteran's face.

The 10 percent rating assigned to the Veteran's service-connected chloracne was assigned pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7829, which specifically pertains to chloracne.  According to Diagnostic Code 7829, a 10 percent rating is warranted for deep acne (deep inflamed nodules and pus-filled cysts) affecting less than 40 percent of the face and neck; or for deep acne other than on the face or neck.  A 30 percent rating is warranted for deep acne (deep inflamed nodules and pus-filled cysts) affecting 40 percent or more of the face and neck.  Additionally, according to Diagnostic Code 7829, chloracne may be rated as disfigurement of the head, face, or neck (under Diagnostic Code 7800) or scars (under Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), depending upon the predominant disability.  Id.

Preliminarily, while the record demonstrates dermatological disabilities other than chloracne to include eczematous dermatitis and onychomycosis on the Veteran's legs and fingernails, the competent medical evidence distinguishes these dermatological disabilities from chloracne and demonstrates that they are not etiologically related to chloracne.  Thus, the Board will only consider symptoms that have been identified as chloracne in determining the Veteran's disability rating.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  

Further, physical examination revealed no scarring or disfigurement, no benign or malignant skin neoplasms, no systematic manifestations and no oral or topical medications in the past year.  There were no debilitating or non-debilitating episodes in the past twelve months due to urticaria, primary cutaneous vasculitis, erythema multiforme, or toxic epidermal necryolysis.  Thus, chloracne is the predominant disability and Diagnostic Code 7829 for rating chloracne is the most appropriate rating criteria.

Essentially, the issue of whether increased ratings are warranted turns on the Veteran's competency to describe and diagnose his symptoms.

The Veteran is competent to testify, as he has, that his face and skin symptoms had existed for some time.  The Veteran's observations are confirmed by the February 2011 VA examiner who noted that the Veteran had "longstanding chloracne changes about the face, scalp, neck, shoulders, upper chest, back and arms" and by treatment records which note, as early as 2005, that the Veteran had rashes in the same areas later diagnosed with chloracne.  As the Veteran is capable of observing his symptoms, and as a physician later provided contemporary medical findings consistent with his observations, a 10 percent disability rating is warranted from July 6, 2006, the date of the claim.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

The Veteran cannot, however, provide competent testimony regarding the extent of coverage of his chloracne.  The matter of the determination of a diagnosis or etiology is more suited to the realm of medical, rather than lay, expertise.  The precise determinations of diagnosis, etiology, and extent of symptomology are too complex for a layperson to proffer a competent opinion, especially in the presence of other dermatological disabilities.  The evidence of record does not demonstrate that the Veteran possesses the ability, knowledge, or experience to provide competent etiological or diagnostic opinions.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The competent medical evidence fails to demonstrate that the Veteran's symptoms warrant a disability rating in excess of 10 percent.  The findings of the February 2011 and May 2012 VA examiners demonstrate that less than 40 percent of the face and neck are affected by chloracne and that the rest of the Veteran's body has only superficial acne.  A disability rating in excess of 10 percent is unwarranted as the symptoms associated with a higher disability rating, deep acne affecting 40 percent or more of the face and neck or deep acne on the body, are not demonstrated by the evidence of record and symptoms approximating those described in the higher disability rating criteria are not shown.

A 10 percent disability rating from July 6, 2006 for chloracne is warranted.

The preponderance of the evidence is against the claim for an increased rating for a chloracne from May 8, 2012; there is no doubt to be resolved; and an increased rating is not warranted.

The schedular evaluations in this case are adequate.  Ratings in excess of those assigned are provided for certain manifestations of chloracne, but the medical evidence reflects that those manifestations are not present.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disability.  The Veteran has not required hospitalization due to the service-connected disability and his May 2012 VA examiner noted specifically that the Veteran's chloracne did not impact his ability to work.  Therefore, the Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required.  See Thun v. Peake, 22 Vet. App. 111 (2008).






ORDER

Entitlement to a 10 percent disability rating for chloracne prior to May 8, 2012 is granted.

Entitlement to an initial disability rating greater than 10 percent beginning May 8, 2012 for chloracne is denied.




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


